

	

		II

		109th CONGRESS

		1st Session

		S. 299

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Wyden introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To make information regarding certain investments in the

		  energy sector in Iran available to the public, and for other

		  purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 “Investor in Iran Accountability Act of 2005”.

		2.FindingsCongress makes the following

			 findings:

			(1)The Department of

			 State’s Patterns of Global Terrorism report for 2003 stated that “Iran remained

			 the most active state sponsor of terrorism in 2003”.

			(2)That report

			 further stated that—

				(A)Iran continues to

			 provide funding, safehaven, training, and weapons to known terrorist groups,

			 including Hizballah, HAMAS, the Palestine Islamic Jihad, and the Popular Front

			 for the Liberation of Palestine; and

				(B)the Government of

			 Iran’s poor human rights record continues to worsen.

				(3)In 1979, in

			 response to the Islamic Revolution in Iran and the holding of United States

			 citizens as hostages in Iran, the United States imposed economic sanctions

			 against Iran that prohibit virtually all trade and investment activities with

			 Iran by citizens of the United States or United States companies.

			(4)The United States

			 does not prohibit foreign subsidiaries of United States companies from

			 investing in Iran if the foreign subsidiary is independent of the United States

			 parent company.

			(5)A number of

			 subsidiaries of United States companies appear to be taking advantage of this

			 condition and are investing in the energy sector in Iran through such

			 subsidiaries.

			(6)According to the

			 Energy Information Administration of the Department of Energy, Iran is the

			 second largest oil producer in the Organization of the Petroleum Exporting

			 Countries (OPEC) and holds 10 percent of the world's proven oil

			 reserves.

			(7)According to the

			 Energy Information Administration, the economy of Iran relies heavily on

			 revenues generated by the export of oil and such revenues account for

			 approximately 80 percent of Iran’s total annual export earnings, nearly

			 one-half of the annual budget of the Government of Iran, and as much as

			 one-fifth of the gross domestic product of Iran.

			(8)According to the

			 Energy Information Administration, Iran is actively seeking significant new

			 foreign investment in the energy sector and experts believe that with

			 sufficient investment Iran could increase its crude oil production capacity

			 significantly.

			(9)The Department of

			 Justice is conducting a criminal investigation into whether United States

			 companies have violated any law by trading or investing with Iran through a

			 subsidiary company that may not be completely independent of the parent

			 company.

			(10)The Securities

			 and Exchange Commission has determined that significant corporate operations in

			 countries subject to economic sanctions, such as Iran, can represent a material

			 risk to investors in the United States and that such investments should be

			 properly disclosed.

			3.Policy of the

			 United StatesIt is the policy

			 of the United States—

			(1)to enforce fully

			 existing economic sanctions imposed by United States law against Iran,

			 including sanctions imposed under the Iran and Libya Sanctions Act of 1996 (50

			 U.S.C. 1701 note) on persons that make certain investments that contribute to

			 Iran's ability to develop and exploit its petroleum and natural gas

			 resources;

			(2)to make available

			 to the public information regarding a United States person or a person that is

			 controlled in fact by a United States person who maintains any direct or

			 indirect investment in the energy sector in Iran; and

			(3)to seek

			 international cooperation in fully enforcing economic sanctions against Iran

			 and in prohibiting any direct or indirect investment in Iran until Iran ceases

			 to support international terrorism.

			4.DefinitionsIn this Act:

			(1)Controlled in

			 factThe term controlled in fact includes—

				(A)with respect to a

			 corporation, the holding of at least 50 percent (by vote or value) of the

			 capital structure of the corporation; and

				(B)with respect to a

			 legal entity other than a corporation, the holding of interests representing at

			 least 50 percent of the capital structure of the entity.

				(2)Energy

			 sectorThe term energy sector means any research,

			 exploration, development, production, sale, distribution, or advertising of

			 natural gas, oil, or petroleum resources or nuclear power.

			(3)StateThe

			 term “State” means each of the several States of the United States, the

			 District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin

			 Islands, and other territories or possessions of the United States.

			(4)United States

			 personThe term United States person means any

			 citizen of the United States, permanent resident alien, or entity organized

			 under the laws of the United States or of any State, wherever located

			 (including foreign branches).

			5.Publication of

			 information on investments

			(a)Requirement to

			 publishNot later than 120 days after the date of enactment of

			 this Act, the Secretary of the Treasury shall publish in the Federal Register

			 and make available to the public on the Internet website of the Department of

			 the Treasury—

				(1)a list of each

			 United States person or each person that is controlled in fact by a United

			 States person that maintains any direct or indirect investment in the energy

			 sector in Iran;

				(2)a list of each

			 foreign person that owned investments in the energy sector in Iran with a total

			 value of more than $1,000,000 during the 12-month period ending on the date of

			 the publication in the Federal Register; and

				(3)a list of—

					(A)any United States

			 person that holds the securities of a person described in paragraph (1) or (2)

			 valued at more than $100,000;

					(B)any investment

			 company registered under section 8 of the Investment Company Act of 1940 that

			 invests, reinvests, or trades in the securities of a person described in

			 paragraph (1) or (2);

					(C)any pension plan

			 or other Federal or State retirement plan that invests in the securities of

			 persons described in paragraph (1) or (2); and

					(D)such other

			 investors in the securities of persons described in paragraph (1) or (2) as the

			 Secretary determines is appropriate to carry out the policy set out in section

			 3.

					(b)Requirement of

			 updateThe Secretary of the Treasury shall update the lists

			 described in paragraphs (1) through (3) of subsection (a) at least once during

			 each calendar year. Such updates shall be published in the Federal Register and

			 made available to the public on the Internet website of the Department of the

			 Treasury.

			6.International

			 cooperationThe President,

			 acting through the Secretary of the Treasury, the Secretary of State, or the

			 head of any other appropriate Federal department or agency, shall undertake

			 negotiations with the government of a foreign country to prohibit any direct or

			 indirect investment in the energy sector in Iran by any person that is

			 controlled in fact by that foreign country.

		7.Extension of the

			 Iran and Libya Sanctions Act of 1996Section 13(b) of the Iran and Libya

			 Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking

			 10 and inserting 15.

		

